Citation Nr: 1452741	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-08 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for left carpal tunnel syndrome (CTS). 

2.  Entitlement to an initial disability rating in excess of 10 percent for right CTS.  

3.  Entitlement to an initial compensable disability rating for sinusitis. 

4.  Entitlement to service connection for a right eye tear duct disability, with watering eye.

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to August 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Paperless Delivery of Veteran's Benefits in Salt Lake City, Utah, which, in relevant part, denied entitlement to service connection for the right eye tear duct disability, and granted service connection for left and right CTS and sinusitis, assigning each disability a noncompensable rating, effective September 1, 2009.  

In a November 2012 rating decision, the RO assigned the Veteran's left and right CTS 20 percent and 10 percent disability ratings, respectively, both still effective September 1, 2009.  Jurisdiction over the Veteran's appeal now lies with the RO in Reno, Nevada.

An April 2014 letter from the Veteran's representative indicated that she wished to withdraw her prior request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2014).

As a result of findings in October 2012 VA examination reports, a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in this instance; therefore, the issue has been added for current appellate consideration.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

The issues of entitlement to service connection for a right eye tear duct disability and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran's carpal tunnel syndrome of the left hand is manifested by moderate, incomplete paralysis of the left median nerve.

2.  The Veteran's carpal tunnel syndrome of the right hand is manifested by mild, incomplete paralysis of the right median nerve.

3.  The Veteran's service-connected sinusitis has been noted as asymptomatic during the appeal period, and present rhinitis is not manifested by 50 percent nasal obstruction on both sides, complete obstruction on one side, or by the presence of polyps.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for left carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8515 (2014).

2.  The criteria for an initial rating in excess of 10 percent for right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, DC 8515.

3.  The criteria for entitlement to an initial compensable disability rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.97, DCs 6513, 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.

Regarding the duty to assist, VA has obtained VA treatment records, and has provided the Veteran with adequate VA examinations.  Together with her contentions of record, all necessary findings are of record.  

The duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her increased rating claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Initial Disability Ratings

	A.  Governing Laws and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

In evaluating the severity of a disability, it is essential trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (CAVC or Court) held that for an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

A veteran bears the burden of presenting and supporting his/her claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Carpal Tunnel Syndrome

The Veteran's left and right carpal tunnel syndrome are both currently rated under the provisions of 38 C.F.R. § 4.142a, DC 8515, for paralysis of the median nerve.  Under DC 8515, a 10 percent rating is warranted for mild incomplete paralysis of either the major or minor extremity; for moderate incomplete paralysis, a 30 percent rating is warranted for the major extremity and a 20 percent rating for the minor extremity; a 50 percent rating is warranted for severe incomplete paralysis of the major extremity and 40 percent for the minor extremity; and a 70 percent rating is warranted for the major extremity, and 60 percent for the minor extremity, for complete paralysis, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, the index and middle finger remain extended; inability to flex the distal phalanx of thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Neurological evaluation of the Veteran's upper extremities was performed during a December 2009 VA general examination and revealed normal results.  At her examination, the Veteran described right elbow pain and indicated that she did not receive current treatment for CTS.  The examiner described the Veteran's current CTS as consisting of pain in the left hand when using a keyboard.  The Veteran was noted to be right hand dominant.

During a more recent October 2012 VA peripheral nerves examination, the Veteran reported having intermittent right hand weakness and numbness, and left hand pain and numbness.  The VA examiner described the left peripheral nerve disability as consisting of intermittent pain, and paresthesias and/or dysesthesias to a moderate degree.  Reflex testing revealed hypoactive responses, bilaterally, in the triceps, and brachioradialis.  Phanel's sign and Tinel's sign were present on the left.  The examiner assessed the left median nerve as being moderately, incompletely paralyzed, and assessed the right median nerve as normal.  Electromyography testing revealed abnormal results for both upper extremities, noted as consisting of mild bilateral cervical radiculitis, likely involving the C5-6 nerve roots.

VA treatment records reveal complaints of CTS in September 2011, with the Veteran being advised to use wrist splints at night.  

Based on the foregoing, the Board finds that the evidence does not support a finding that the Veteran is entitled to a disability rating in excess of 20 percent for left CTS or a rating in excess of 10 percent for right CTS.  She has been consistently described as having pain, tingling, and numbness in her upper extremities, and the most recent VA examination report found moderate, incomplete paralysis on the left side.  She has not at any point during the appeal period been described as having signs or symptoms of moderate, incomplete paralysis in the right median nerve.  Nor has she been described as having signs or symptoms of severe, incomplete paralysis of the left median nerve.  She also has not been shown to have complete paralysis of the median nerve of either side at any point during the appellate period.

      C.  Sinusitis

The Veteran's sinusitis has been rated as noncompensable under 38 C.F.R. § 4.97, DC 6513.  Under this Diagnostic Code, a noncompensable rating is assigned when sinusitis is detected only by x-ray.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum, 50 percent evaluation, is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513.

Review of the Veteran's sinuses performed during the December 2009 general VA examination revealed normal results.  Evaluation of the nose revealed a normal nasal vestibule, normal turbinates, and no obstruction.  

During an October 2012 VA sinus examination, the Veteran's current condition was described as consisting of allergic rhinitis.  Although she complained of having frequent sinus headaches, sinusitis was not present.  Other than a deviated septum, CT results revealed unremarkable paranasal sinuses.  The examiner noted that the Veteran suffered "sinus" pain from allergic rhinitis.

Based on examination findings, the Veteran is not entitled to a compensable disability rating for service-connected sinusitis.  As the Veteran has no current sinusitis findings, she has not been found to have incapacitating episodes due to sinusitis.  Such would be necessary to warrant a compensable disability rating.  While she has reported sinus headaches, there is no evidence of current sinusitis.

Although service connection is not specifically in effect for rhinitis, and the Veteran's rhinitis has not been specifically linked to service-connected sinusitis, the Board has considered whether the service-connected disability would be more appropriately rated under the criteria for rating rhinitis.  Here, however, the October 2012 VA examination report noted that the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides, she did not have complete obstruction of one side, and she did not have nasal polyps present.  Thus, a compensable rating would not be warranted under the rhinitis rating criteria.  See 38 C.F.R. § 4.97, DC 6522.  

Although the Veteran has complained of headaches associated with sinusitis, the record shows that service connection is in effect for migraine headaches, also effective September 1, 2009.

A preponderance of the evidence is against the Veteran's claims for higher initial ratings for service-connected left and right CTS and sinusitis.  Therefore, the claims of entitlement to higher initial disability ratings for service-connected left and right CTS and the claim of entitlement to a compensable disability rating for sinusitis must be denied.  38 U.S.C.A. § 5107(a); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

III.  Extraschedular Consideration 

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  

The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected CTS and sinus disability (i.e., pain, numbness, tingling, and numbness in the upper extremities; and asymptomatic sinusitis) are contemplated by the relevant rating criteria.  Even if the symptoms could be construed as outside of those contemplated by the rating schedule, there is no evidence that either disability has led to marked interference with the Veteran's employment or evidence of frequent periods of hospitalization.  The applied rating criteria are, therefore, adequate to evaluate these disabilities and referral for consideration of an extraschedular rating is not warranted in this case.

VA examiners have indicated that CTS and sinusitis have impacted the Veteran's ability to work; thus the question of entitlement to an extraschedular rating on the basis of the combined effects of the service connected disabilities will be considered in conjunction with the adjudication of entitlement to TDIU.  


ORDER

Entitlement to an initial disability rating in excess of 20 percent for left CTS is denied.  

Entitlement to an initial disability rating in excess of 10 percent for right CTS is denied.

Entitlement to an initial compensable disability rating for sinusitis is denied.  


REMAND

With respect to the Veteran's claim of service connection for a right eye tear duct disability, the record indicates that she underwent surgery on her tear duct in November 2008, during service, at New Mexico Eye Associates.  After review of the record, it does not appear that the private surgical records were associated with her service treatment records, or otherwise associated with the claims file.  38 C.F.R. § 3.159(c) (2014).  

During an October 2009 VA eye examination, the examiner diagnosed epiphora but did not indicate if there was underlying disability.  The examiner additionally opined that epiphora was not related to service, but did not provide reasons for this opinion.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Finally, the Board cannot fairly adjudicate the TDIU claim without obtaining an adequate medical opinion regarding the effects of the Veteran's service-connected disabilities, together, on her ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, these claims are REMANDED for the following action:

1.  After obtaining any necessary authorization, obtain the Veteran's private treatment records, to include surgical treatment records for her right eye, from New Mexico Eye Associates, and from any other identified provider that has treated her claimed right eye disability.

2.  Schedule the Veteran for a VA ophthalmologic examination.  The examination report or addendum should indicate that the claims file and this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner should identify all current right eye disabilities, other than refractive error, found to be present, to include epiphora and any underlying disability.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right eye disability, to include epiphora, had its clinical onset during the Veteran's active service, or is otherwise etiologically related to her service.  

The examiner must provide reasons for all opinions.

3.  Obtain a VA opinion as to whether the Veteran's service connected migraine headaches, bilateral carpal tunnel syndrome, bilateral tinnitus, left foot metatarsalgia, cervical spine degenerative joint disease, sinusitis, gastroesophageal reflux disease, and herpes simplex, together, render her unable to secure or follow a substantially gainful occupation for which her education and experience would qualify her.  

The examiner should comment on whether considering the claimed right eye tear duct disability to be service-connected would alter this opinion. 

The VA examination report or addendum should indicate that the claims file and a complete copy of this REMAND were reviewed.  

The examiner must provide reasons for all opinions addressing the relevant medical and lay evidence of record.  If the examiner recommends examination of the Veteran in order to render this opinion, such examination should be undertaken.  

4.  Readjudicate the service connection and TDIU claims.  If the percentage requirements for TDIU are not met, refer the claim to the Director of VA's C&P Service for adjudication pursuant to 38 C.F.R. § 4.16(b).  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


